DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 

Claim 15 recites “A computer program product comprising a computer-readable storage medium …” which recites “a computer program product” as well as a “computer-readable storage medium”.  However, a review of the applicant’s specification, [0027] discloses “Any combination of one or more computer-readable media may be utilized.  The computer-readable medium/media may include one or more computer-readable storage media.  The computer-readable storage medium / media may be a storage device storing code” which only discloses a non-limiting example of what the computer-readable storage medium may be and does not explicitly disclose that said computer-readable storage medium are not directed towards signals, waveforms or any form of transitory embodiments and as such, the broadest reasonable interpretation of the claimed medium and product would therefore include signals, waveforms and transitory embodiments which do not fall within at least one of the four categories of patent eligible subject matter and are therefore rejected as being directed towards non-statutory subject matter.
	Claims 16-20 are dependent upon claim 15 and are therefore subject to the same rejection for the same reasons as indicated above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakra et al. (US Patent Publication 2010/0313239 herein after referenced as Chakra).

Regarding claim 1 and claim 8 and claim 15, Chakra discloses:
An apparatus, comprising: a processor of an information handling device; and a memory configured to store code executable by the processor to: and A method, comprising: and A computer program product comprising a computer-readable storage medium configured to store code executable by a processor, the executable code comprising code to perform: (Chakra, Fig. 6 & [0056] discloses Fig. 6 is a flow chart of an example of an implementation process executable by a computing device to provide automated access control for rendered output based upon access privilege requirements for content and an access privilege level of at least one of a person, a device and/or a location associated with a content rendering action; Chakra, Fig. 2 & [0030] discloses Fig. 2 is a block diagram of a core processing module suitable or use in association with a computing device and Fig. 2 shows a CPU, display, memory, etc..  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a computing device to include a processor, memory and code in order to be able to perform the various functionalities disclosed).
determine a security classification for data being displayed on a display, and selectively obscure the data being displayed on the display based on the determined security classification for the data (Chakra, Fig. 6 & [0060]-[0062] discloses at block 608, the process determines an access privilege requirement for the content (i.e. reads on security classification for data) and the access privilege requirement may be granular and identified for each item of content having an associated access privilege requirement assigned and the process may further identify the access privilege requirement of at least one portion of the renderable content based upon the access control information, the confidentiality flag and/or metadata and discloses the process compares the access privilege level of the source of the access request with the access privilege requirement of the content and makes a determination as to whether any access privilege requirement for the content is higher than any access privilege level of the person, device and/or location associate with the access request and when a determination is made that there is no access privilege requirement for the content that is higher than any access privilege level of the person, device and/or the location associated with the access request, the process authorizes the content rendering action and discloses when a determination is made that there is at least one access privilege requirement for at least one portion of the renderable content that is higher than an access privilege level of at least one of the person, the device and/or the location associated with the access request, the process automatically redacts any content with a higher access privilege requirement (i.e. reads on selectively obscure the data based on the determined security classification for the data) than the access privilege level associated with the access request and the automatically redacting a portion of the renderable content includes either blanking or darkening the portion (i.e. reads on selectively obscure the data) of the renderable content within the renderable version of the renderable content and preventing an attempt to display the at least one portion of the renderable content on a display device (i.e. reads on selectively obscure the data being displayed on the display based on the determined security classification for the data) associated with the remote computing device).
Regarding claim 2 and claim 9 and claim 16, Chakra discloses:
The apparatus of claim 1 and The method of claim 8 and The computer program product of claim 15, wherein: the determined security classification is based on a set of importance metrics for the data; (Chakra, Fig. 6 & [0060] discloses at block 608, the process determines an access privilege requirement for the content and the access privilege requirement may be granular and identified for each item of content having an associated access privilege requirement assigned and the process may further identify the access privilege requirement of at least one portion of the renderable content based upon the access control information, the confidentiality flag and/or metadata.  Applicant’s dependent claim 7 recites “… and the identified set of importance metrics for the data comprises at least one of a … metadata for the data…”).
and selectively obscuring the data comprises: rendering the data unreadable by a human on the display device in response to the determined security classification for the data being greater than (Chakra, Fig. 6 & [0062] discloses when a determination is made that there is at least one access privilege requirement for at least one portion of the renderable content that is higher than an access privilege level of at least one of the person, the device and/or the location associated with the access request, the process automatically redacts any content with a higher access privilege requirement than the access privilege level associated with the access request and the automatically redacting a portion of the renderable content includes either blanking or darkening the portion of the renderable content within the renderable version of the renderable content and preventing an attempt to display the at least one portion of the renderable content on a display device associated with the remote computing device).
and rendering the data freely readable by a human on the display device in response to the determined security classification for the data being less than the threshold security classification (Chakra, Fig. 6 & [0061] discloses the process compares the access privilege level of the source of the access request with the access privilege requirement of the content and makes a determination as to whether any access privilege requirement for the content is higher than any access privilege level of the person, device and/or location associate with the access request and when a determination is made that there is no access privilege requirement for the content that is higher than any access privilege level of the person, device and/or the location associated with the access request, the process authorizes the content rendering action).
Regarding claim 3 and claim 10 and claim 17, Chakra discloses:
The apparatus of claim 2, wherein: the code further causes the processor to and The method of claim 9, wherein: the method further comprises and The computer program product of claim 16, wherein: the code further comprises code to determine the set of importance metrics for the data; and the set of importance metrics includes at least one importance metric indicating a value of at least one corresponding factor in a set of factors for the data (Chakra, Fig. 6 & [0060] discloses at block 608, the process determines an access privilege requirement for the content and the access privilege requirement may be granular and identified for each item of content having an associated access privilege requirement assigned and the process may further identify the access privilege requirement of at least one portion of the renderable content based upon the access control information, the confidentiality flag and/or metadata.  Applicant’s dependent claim 7 recites “… and the identified set of importance metrics for the data comprises at least one of a … metadata for the data…”).
Regarding claim 4 and claim 11, Chakra discloses:
The apparatus of claim 1 and The method of claim 8, wherein the security classification of the data is based on a set of environmental metrics for the display device (Chakra, Fig. 6 & [0061]-[0062] discloses when a determination is made that there is no access privilege requirement for the content that is higher than any access privilege level of the person, device and/or the location associated with the access request, the process authorizes the content rendering action and discloses when a determination is made that there is at least one access privilege requirement for at least one portion of the renderable content that is higher than an access privilege level of at least one of the person, the device and/or the location associated with the access request, the process automatically redacts any content with a higher access privilege requirement than the access privilege level associated with the access request and the automatically redacting a portion of the renderable content includes either blanking or darkening the portion of the renderable content within the renderable version of the renderable content and preventing an attempt to display the at least one portion of the renderable content on a display device associated with the remote computing device.  Applicant’s dependent claim 7 recites “… the set of environmental factors for the environment within which the display device currently resides comprises at least one of …”).
and a set of importance metrics for the data (Chakra, Fig. 6 & [0060] discloses at block 608, the process determines an access privilege requirement for the content and the access privilege requirement may be granular and identified for each item of content having an associated access privilege requirement assigned and the process may further identify the access privilege requirement of at least one portion of the renderable content based upon the access control information, the confidentiality flag and/or metadata and discloses the process compares the access privilege level of the source of the access request with the access privilege requirement of the content and makes a determination as to whether any access privilege requirement for the content is higher than any access privilege level of the person, device and/or location associate with the access request.  Applicant’s dependent claim 7 recites “… and the identified set of importance metrics for the data comprises at least one of a … metadata for the data…”).
Regarding claim 5 and claim 12, Chakra discloses:
The apparatus of claim 4 and The method of claim 11, wherein: the set of environmental metrics includes at least one environmental metric indicating a value of at least one corresponding environmental factor in a set of environmental factors for an environment within which the display device currently resides; (Chakra, Fig. 6 & [0061]-[0062] discloses when a determination is made that there is no access privilege requirement for the content that is higher than any access privilege level of the person, device and/or the location associated with the access request, the process authorizes the content rendering action and discloses when a determination is made that there is at least one access privilege requirement for at least one portion of the renderable content that is higher than an access privilege level of at least one of the person, the device and/or the location associated with the access request, the process automatically redacts any content with a higher access privilege requirement than the access privilege level associated with the access request and the automatically redacting a portion of the renderable content includes either blanking or darkening the portion of the renderable content within the renderable version of the renderable content and preventing an attempt to display the at least one portion of the renderable content on a display device associated with the remote computing device.  Applicant’s dependent claim 7 recites “… the set of environmental factors for the environment within which the display device currently resides comprises at least one of …”).
and the set of importance metrics includes at least one importance metric indicating a value of at least one corresponding factor in a set of factors for the data (Chakra, Fig. 6 & [0060] discloses at block 608, the process determines an access privilege requirement for the content and the access privilege requirement may be granular and identified for each item of content having an associated access privilege requirement assigned and the process may further identify the access privilege requirement of at least one portion of the renderable content based upon the access control information, the confidentiality flag and/or metadata.  Applicant’s dependent claim 7 recites “… and the identified set of importance metrics for the data comprises at least one of a … metadata for the data…”).
Regarding claim 6 and claim 13 and claim 19, Chakra discloses:
The apparatus of claim 5 and The method of claim 12 and The computer program product of claim 18, wherein selectively obscuring the data comprises: rendering the data unreadable by a human on the display device in response to the determined security classification for the data being greater than (Chakra, Fig. 6 & [0062] discloses when a determination is made that there is at least one access privilege requirement for at least one portion of the renderable content that is higher than an access privilege level of at least one of the person, the device and/or the location associated with the access request, the process automatically redacts any content with a higher access privilege requirement than the access privilege level associated with the access request and the automatically redacting a portion of the renderable content includes either blanking or darkening the portion of the renderable content within the renderable version of the renderable content and preventing an attempt to display the at least one portion of the renderable content on a display device associated with the remote computing device).
and rendering the data freely readable by a human on the display device in response to the determined security classification for the data being less than the threshold security classification (Chakra, Fig. 6 & [0061] discloses the process compares the access privilege level of the source of the access request with the access privilege requirement of the content and makes a determination as to whether any access privilege requirement for the content is higher than any access privilege level of the person, device and/or location associate with the access request and when a determination is made that there is no access privilege requirement for the content that is higher than any access privilege level of the person, device and/or the location associated with the access request, the process authorizes the content rendering action).
Regarding claim 18, Chakra discloses:
The computer program product of claim 15, wherein: the security classification of the data is based on a set of environmental metrics for the display device (Chakra, Fig. 6 & [0061]-[0062] discloses when a determination is made that there is no access privilege requirement for the content that is higher than any access privilege level of the person, device and/or the location associated with the access request, the process authorizes the content rendering action and discloses when a determination is made that there is at least one access privilege requirement for at least one portion of the renderable content that is higher than an access privilege level of at least one of the person, the device and/or the location associated with the access request, the process automatically redacts any content with a higher access privilege requirement than the access privilege level associated with the access request and the automatically redacting a portion of the renderable content includes either blanking or darkening the portion of the renderable content within the renderable version of the renderable content and preventing an attempt to display the at least one portion of the renderable content on a display device associated with the remote computing device.  Applicant’s dependent claim 7 recites “… the set of environmental factors for the environment within which the display device currently resides comprises at least one of …”).
and a set of importance metrics for the data; (Chakra, Fig. 6 & [0060] discloses at block 608, the process determines an access privilege requirement for the content and the access privilege requirement may be granular and identified for each item of content having an associated access privilege requirement assigned and the process may further identify the access privilege requirement of at least one portion of the renderable content based upon the access control information, the confidentiality flag and/or metadata and discloses the process compares the access privilege level of the source of the access request with the access privilege requirement of the content and makes a determination as to whether any access privilege requirement for the content is higher than any access privilege level of the person, device and/or location associate with the access request.  Applicant’s dependent claim 7 recites “… and the identified set of importance metrics for the data comprises at least one of a … metadata for the data…”).
and the set of environmental metrics includes at least one environmental metric indicating a value of at least one corresponding environmental factor in a set of environmental factors for an environment within which the display device currently resides; (Chakra, Fig. 6 & [0061]-[0062] discloses when a determination is made that there is no access privilege requirement for the content that is higher than any access privilege level of the person, device and/or the location associated with the access request, the process authorizes the content rendering action and discloses when a determination is made that there is at least one access privilege requirement for at least one portion of the renderable content that is higher than an access privilege level of at least one of the person, the device and/or the location associated with the access request, the process automatically redacts any content with a higher access privilege requirement than the access privilege level associated with the access request and the automatically redacting a portion of the renderable content includes either blanking or darkening the portion of the renderable content within the renderable version of the renderable content and preventing an attempt to display the at least one portion of the renderable content on a display device associated with the remote computing device.  Applicant’s dependent claim 7 recites “… the set of environmental factors for the environment within which the display device currently resides comprises at least one of …”).
and the set of importance metrics includes at least one importance metric indicating a value of at least one corresponding factor in a set of factors for the data (Chakra, Fig. 6 & [0060] discloses at block 608, the process determines an access privilege requirement for the content and the access privilege requirement may be granular and identified for each item of content having an associated access privilege requirement assigned and the process may further identify the access privilege requirement of at least one portion of the renderable content based upon the access control information, the confidentiality flag and/or metadata and discloses the process compares the access privilege level of the source of the access request with the access privilege requirement of the content and makes a determination as to whether any access privilege requirement for the content is higher than any access privilege level of the person, device and/or location associate with the access request.  Applicant’s dependent claim 7 recites “… and the identified set of importance metrics for the data comprises at least one of a … metadata for the data…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. (US Patent Publication 2010/0313239 herein after referenced as Chakra).



Regarding claim 7 and claim 14 and claim 20, Chakra discloses:
The apparatus of claim 6 and The method of claim 13 and The computer program product of claim 19, wherein: the set of environmental factors for the environment within which the display device currently resides (Chakra, Fig. 6 & [0061]-[0062] discloses when a determination is made that there is no access privilege requirement for the content that is higher than any access privilege level of the person, device and/or the location associated with the access request, the process authorizes the content rendering action and discloses when a determination is made that there is at least one access privilege requirement for at least one portion of the renderable content that is higher than an access privilege level of at least one of the person, the device and/or the location associated with the access request, the process automatically redacts any content with a higher access privilege requirement than the access privilege level associated with the access request and the automatically redacting a portion of the renderable content includes either blanking or darkening the portion of the renderable content within the renderable version of the renderable content and preventing an attempt to display the at least one portion of the renderable content on a display device associated with the remote computing device).
and the identified set of importance metrics for the data comprises at least one of (Chakra, Fig. 6 & [0060] discloses at block 608, the process determines an access privilege requirement for the content and the access privilege requirement may be granular and identified for each item of content having an associated access privilege requirement assigned and the process may further identify the access privilege requirement of at least one portion of the renderable content based upon the access control information, the confidentiality flag and/or metadata).
Chakra discloses in one example embodiment that the environmental factor of the location of the requesting display device is being utilized but fails to disclose in the same example embodiment the limitations of “wherein: the set of environmental factors for the environment within which the display device currently resides comprises at least one of a geographic boundary of the environment, a virtual boundary of the environment, a presence of humans in the environment, a proximity of at least one human in the environment, and a quantity of humans detected in the environment;”.
In a different embodiment Chakra discloses:
wherein: the set of environmental factors for the environment within which the display device currently resides comprises at least one of (Chakra, [0022] discloses the content may be redacted based upon the lowest access privilege level of persons in attendance at a meeting and may be redacted based upon the persons in proximity to each display device).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chakra to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Chakra, [0085]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645